Sharpe, J.
Plaintiff seeks specific performance of a land contract of which defendant had declared a forfeiture and given notice thereof. The contract price was $1,500. Plaintiff had paid $1,183.50. A few days after he received the notice of forfeiture, he tendered $300, and afterwards paid taxes amounting to $525.67.
In Waller v. Lieberman, 214 Mich. 428, we-approved the rule stated in 39 Cyc. p. 1384, that where a vendor has accepted past-due payments it is but equitable in case he afterwards seeks to rely on the provision for forfeiture in the contract to require him to give a notice stating the amount due and his intention to declare a forfeiture if it be not paid within a stated time, which must of course be reasonable. The trial court applied this rule and granted the relief prayed for. The proofs justified him in doing so. While the bill filed is for specific performance, we treat it as we did that in Lozon v. McKay, 203 Mich. 364, “as amended so as to ask for relief from the forfeiture.”
The decree is affirmed, with costs to appellee.
Fellows, C. J., and Wiest, McDonald, Clark, Bird, Moore, and Steere, JJ., concurred.